Pettit, C. J.
This suit was brought to recover the amount of assessments on a premium note given for a policy in said company.
Demurrer to the complaint for want of sufficient facts, &c., sustained, and exception. This ruling is assigned for error, and presents the only question in the case. The appellee has not filed a brief or pointed out any reason why the complaint is bad, and we are not able to discover any. It is in all respects the same as that in Whitman, Receiver, &c., v. Hall, decided at this term, ante, p. 422.
The judgment is reversed, at the costs of the appellee, with instructions to the court below to overrule the demurrer to the complaint, and for further proceedings.